The Court said, that, in such cases, it had been the general practice to allow the plaintiff to open the argument upon his own exceptions, if they were to decisions of the court below which affected his right to recover any portion of the demands in suit, and then to have a general reply; — but that, if the plaintiff’s exceptions were only to decisions affecting the rule of damages, — lessening the amount of the recovery, but not excluding any part of the cause of action, — and the defendant’s exceptions were to decisions affecting the entire right of recovery, it had been usual to allow the defendant to open and close the argument. Peters v. Farnsworth, 15 Vt. 786.